Exhibit 10.2

EXECUTION VERSION

[Form of Retention Agreement]

Privileged and Confidential

April 24, 2020

[NAME]

 

  Re:

Retention Bonus

Dear [NAME]:

On behalf of Intelsat S.A., a société anonyme organized under the laws of
Luxembourg, and Intelsat US LLC, a Delaware limited liability company
(collectively, the “Company”), I am pleased to offer you the opportunity to
receive a cash retention bonus in the amount of $[    ] (the “Retention Bonus”),
if you agree to the terms and conditions contained in this letter agreement
(this “Agreement”) by executing and returning a copy of this Agreement to the
Company. Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in Section 2.

1.    Retention Bonus. The Company will pay you the Retention Bonus on or about
May 5, 2020.

(a)    Once paid to you, the Retention Bonus will vest and become
non-forfeitable as follows: [(i) 50% on October 31, 2020 and (ii) the remaining
50% on April 30, 2021 (each, a “Vesting Date”)]1 OR [(i) 331⁄3% on October 31,
2020, (ii) 331⁄3% on April 30, 2021 and (iii) the remaining 331⁄3% on
October 31, 2021 (each, a “Vesting Date”)]2, in each case, subject to your
continued employment with the Company on the Vesting Date and the other terms
and conditions set forth herein.

(b)    You agree that in the event your employment with the Company terminates
prior to the last Vesting Date for any reason other than a Qualifying
Termination, you will be required to repay to the Company, within thirty
(30) days of such termination, the After-Tax Value of the Unvested Retention
Bonus.

(c)    Notwithstanding anything to the contrary contained herein, in the event
of your Qualifying Termination before the last Vesting Date, subject to your
execution and non-revocation of a waiver and general release of claims,
substantially in the form attached as an exhibit to the Employment Agreement,
within thirty (30) days of your Qualifying Termination date (or such longer
period as may be required to obtain a valid release of all covered claims), you
will not be required to repay to the Company any portion of the Retention Bonus.

 

1 

Note to Draft: For all except Tolley/Bryan.

2 

Note to Draft: For Tolley/Bryan.



--------------------------------------------------------------------------------

(d)    For the avoidance of doubt, a leave of absence approved by the Company
shall not constitute a termination of your employment for purposes of this
Agreement.

2.    Definitions. For purposes of this Agreement:

(a)    “After-Tax Value of the Unvested Retention Bonus” means the gross amount
of the unvested and forfeitable portion of the Retention Bonus as of your
non-Qualifying Termination date, net of any taxes you are required to pay in
respect thereof and determined taking into account any tax benefit that may be
available in respect of the repayment described above. The Company shall
determine in good faith the After-Tax Value of the Retention Bonus, which
determination shall be conclusive and binding.

(b)    “Cause” shall have the meaning set forth in the Employment Agreement.

(c)    “Disability” shall have the meaning set forth in the Employment
Agreement.

(d)    “Employment Agreement” means that certain Employment Agreement, by and
between you and the Company dated                     [, as amended].

(e)    “Good Reason” shall have the meaning set forth in the Employment
Agreement.

(f)    “Qualifying Termination” means the termination of your employment (i) by
the Company for a reason other than Cause, (ii) due to your death or Disability
or (iii) by you for Good Reason.

3.    Release. As a condition to receiving the Retention Bonus, you hereby agree
to release any and all Claims (as defined below) against the Company, its
affiliates and their respective directors, officers and employees. “Claims”
means claims, charges or complaints for, or related to, any breach of contract,
violation of any statute or law, or tortious conduct occurring, or based on
events occurring, on or before the date of this Agreement; provided, that,
Claims do not include, and you are not releasing: (a) any claims that may not be
released as a matter of law, (b) any claims or rights that arise after you sign
this Agreement, (c) any claims or rights with respect to accrued compensation or
benefits, (d) any claims or rights for indemnification, advancement of defense
costs or other fees and expenses and related matters, arising as a matter of law
or under the organizational documents of the Company or its affiliates or under
any applicable insurance policy with respect to your liability as an employee,
director, manager or officer of the Company or its affiliates, and (e) any
claims or rights under the directors and officers and other insurance policies
of the Company and its affiliates.

4.    Reaffirmation of Existing Restrictive Covenants. By entering into this
Agreement, you hereby reaffirm, and agree to be bound by, all of your existing
restrictive covenant obligations in favor of the Company.

 

2



--------------------------------------------------------------------------------

5.    Withholding Taxes. The Company may withhold from the Retention Bonus
payable to you hereunder such federal, state and local taxes as the Company
determines in its sole discretion may be required to be withheld pursuant to any
applicable law or regulation.

6.    No Right to Continued Employment. Nothing in this Agreement will confer
upon you any right to continued employment with the Company (or its affiliates
or their respective successors) or interfere in any way with the right of the
Company (or its affiliates or their respective successors) to terminate your
employment at any time, without notice, and for any or no reason.

7.    Interaction with Other Arrangements. The Retention Bonus is a special
payment to you[, and expressly supersedes and replaces your outstanding
retention bonus opportunity payable in December 2021 (the “Prior Bonus
Arrangement”)]3. Neither the Retention Bonus nor payment thereof will be taken
into account in computing the amount of salary or compensation for purposes of
determining any bonus, incentive, pension, retirement, death or other benefit
under any other bonus, incentive, pension, retirement, insurance or other
employee benefit plan of the Company or its affiliates, unless such plan or
agreement expressly provides otherwise.

8.    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of Delaware, without
giving effect to its conflicts of law provisions. Each party irrevocably agrees
that any legal action, suit or proceeding arising out of or in connection with
this Agreement (each, a “Proceeding”) shall be brought exclusively in a Delaware
state or a federal court sitting in Wilmington, Delaware, and the parties hereby
irrevocably submit to the exclusive jurisdiction of such courts in any such
Proceeding.

9.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

10.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between you and the Company with respect to the Retention Bonus and
supersedes [(a) any and all prior agreements or understandings between you and
the Company with respect to the Retention Bonus, whether written or oral, and
(b) the Prior Bonus Arrangement]4 OR [any and all prior agreements or
understandings between you and the Company with respect to the Retention Bonus,
whether written or oral]5. Notwithstanding anything to the contrary in the
foregoing, the parties hereto expressly agree that nothing in this Agreement
supersedes, replaces or otherwise modifies the terms or interpretation of any
other written agreements between you and the Company or any its affiliates with
respect to other subject matters, nor shall this Agreement be construed to
supersede, modify or change the terms of the Employment Agreement, but rather,
this Agreement shall be in addition to any obligations, terms or conditions
under the Employment Agreement regarding the same. This Agreement may be amended
or modified only by a written instrument executed by you and the Company.

 

 

3 

Note to Draft: For Tolley/Bryan.

4 

Note to Draft: For Tolley/Bryan.

5 

Note to Draft: For all except Tolley/Bryan.

 

3



--------------------------------------------------------------------------------

11.    Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Bonus, the intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in a manner consistent therewith.

12.    Administration. The Company shall have full power and authority to
construe and interpret this Agreement, and any interpretation by the Company
shall be binding on you and your representatives and shall be accorded the
maximum deference permitted by law. The Company, in its sole discretion, shall
have the right to modify, supplement, suspend or terminate this Agreement at any
time; provided, that, except as required by law, in no event shall any such
action adversely affect your rights without your prior written consent. Subject
to the foregoing, this Agreement shall terminate upon the satisfaction of all
obligations of the Company or its successor entities hereunder.

[Remainder of the page intentionally left blank]

 

4



--------------------------------------------------------------------------------

This Agreement is intended to be a binding obligation on you and the Company. If
this Agreement accurately reflects your understanding as to the terms and
conditions of the Retention Bonus, please sign, date and return to me one copy
of this Agreement. You should make a copy of the executed Agreement for your
records. Please note that you must sign and return this Agreement to the Company
by no later than April 27, 2020, in order to receive the benefits provided
hereunder.

 

Very truly yours,

 

Stephen Spengler

Chief Executive Officer

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Bonus, and I hereby confirm my
agreement to the same.

Dated:                     , 2020

 

 

[●]

Signature Page to Retention Bonus Agreement